Citation Nr: 1759793	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-20639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The issues on appeal were previously remanded by the Board in January 2015 and April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2017, the Veteran's claim was remanded to obtain an addendum opinion to address whether his hypertension or hypothyroidism was as likely as not caused by his conceded Agent Orange exposure, and specifically address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010.  

The addendum opinion does not address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update. Thus, a remand for an additional addendum opinion is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Since the Update, VA has undertaken further studies that have indicated an association between hypertension and herbicide exposure in veterans of the Vietnam War.  U.S. Department of Veterans Affairs, Public Health; Army Chemical Corps Vietnam-Era Veterans Health; accessed at https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

Additionally, the Veteran's representative has contended that the hypertension and hypothyroidism may have been caused or aggravated by diabetes mellitus. Previous opinions of record noted that the Veteran did not have a diagnosis of diabetes mellitus. Clarification of the previous opinions is warranted.

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the claims file examined by a physician to determine whether hypertension or hyperthyroidism are related to service, to include exposure to herbicides. The claims folder must be provided to and reviewed by the examiner. 

Following review of the claims file the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is related to active service, to include exposure to Agent Orange and to include.

The examiner should also determine whether it is at least as likely as not that his service-connected diabetes mellitus caused or aggravated his hypertension beyond the normal progression of the disease. If aggravation is found, the examiner must determine a baseline level of severity of the hypertension before aggravation by his service-connected diabetes mellitus.

The examiner is reminded that hypertension is not presumptively linked to herbicide exposure. Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam. The examiner is reminded that even though the examiner may find that the Veteran's type of hypertension is not presumptively linked to herbicide agent exposure, an opinion is needed as to whether the Veteran's hypertension is otherwise linked to exposure to Agent Orange or to the Veteran's military service. A rationale that states that the Veteran's hypertension is not a presumptive disease is not an adequate opinion. 

Consideration must still be given to the exposure, and to the National Academy of Sciences Institute of Medicine finding that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension (which does not rule out a connection)  

The examiner should also note the study on VA's Public Health site; U.S. Department of Veterans Affairs, Public Health; Army Chemical Corps Vietnam-Era Veterans Health; accessed at https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp (interpreted as showing an association between herbicide exposure and hypertension).

The examiner is asked to explain the reasons for any opinions.

2. Arrange to have the claims file reviewed by a physician to determine hypothyroidism is related to service, to include herbicide exposure. The claims folder must be provided to and reviewed by the examiner. 

Following review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypothyroidism is related to active service, to include exposure to Agent Orange.

The examiner should also determine whether it is at least as likely as not that his service-connected diabetes mellitus caused or aggravated his hypothyroidism beyond the normal progression of the disease. If aggravation is found, the examiner must determine a baseline level of severity of the hypothyroidism before aggravation by his service-connected diabetes mellitus.

The examiner is reminded that hypothyroidism is not presumptively linked to herbicide exposure. Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam. The examiner is reminded that even though the examiner may find that the Veteran's hypothyroidism is not presumptively linked to herbicide agent exposure, an opinion is needed as to whether the Veteran's hypothyroidism is otherwise linked to exposure to Agent Orange or to the Veteran's military service. A rationale that states that the Veteran's hypothyroidism is not a presumptive disease is not an adequate opinion. 

3. If any benefits sought on appeal remains denied, issue a supplemental statement of the case. Then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

